Citation Nr: 1206243	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a claimed innocently acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a claimed headache disorder. 

3. Entitlement to service connection for a claimed gastrointestinal disorder.

4. Entitlement to service connection for a claimed eye disorder, to include as secondary to a headache disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1976. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the RO. 

The Veteran requested a hearing, but subsequently withdrew this.  She did testify at a hearing with a Decision Review Officer (DRO) at the RO in October 2007. A transcript of this hearing is associated with the claims file. 

In October 2010, the Board remanded the Veteran's claims for additional development of the record. 
 
The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, the Board remanded the issues on appeal in October 2010, in part, to schedule the Veteran for additional VA examinations.  While the Veteran was scheduled for several such examinations, a VA hospital record indicates that her examinations were canceled because she "withdrew her claim." 

In an effort to verify that the Veteran wished to withdraw her claims, the AMC mailed her letters in February 2011 and April 2011 that requested documentation of her intent to withdraw.  No additional response was received.  

While the Board notes that the Veteran's representative subsequently submitted a VA Form 646 (Statement of Accredited Representative in Appealed Case) and a Written Brief Presentation, these documents do not address the question of the cancelled examinations or the AMC's request for additional information.  

As the record does not indicate that the Veteran has withdrawn her appeal in accordance with 38 C.F.R. § 20.204, her claims remain pending.  

Furthermore, in light of her failure to appear for the scheduled VA examinations, and based on the ambiguity surrounding her intent to continue her appeals, additional development of the record is needed.  

In the October 2010 remand, the Board observed that the Veteran's personnel and service treatment records indicate that she received some psychiatric treatment and counseling in service; however, the actual treatment records were not of record.  

While the AMC attempted to obtain such records from the National Personnel Records Center, no response or further efforts to obtain the records are shown.  Accordingly, on remand, additional effort should be made to secure the Veteran's in-service treatment records.  

In determining that additional VA examinations were required, the Board's October 2010 remand observed that, in addition to psychiatric treatment, a December 1975 record contained an impression of anxiety.  

In light of these records and her post-service diagnoses of PTSD, depression and adjustment disorder, the threshold requirement for an examination are met in order to obtain an opinion regarding the likely etiology of her claimed psychiatric disorder. 

The service treatment records also show that the Veteran voiced complaints of headaches in service.  Since her post-service treatment records also contain diagnoses of headache disorders, the Veteran should be afforded a VA examination to determine whether any currently diagnosed headache disorder is related to her service. 

Similarly, the claims file reflects treatment for gastrointestinal problems in service and thereafter.  Thus, she should be afforded an examination to determine her current gastrointestinal problems are due to any manifestations exhibited during service. 

Regarding a claimed eye disorder, the service treatment records note the Veteran's complaints of blurred vision and homonymous hemionopsia caused by migraine headaches.  Although the post-service treatment records do not show complaints of vision problems associated with headaches since 1995, the Veteran testified that she continues to have these symptoms. 

To the extent that her vision problem may be related to her headaches, the two claims are inextricably intertwined. Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take appropriate steps to contact the Veteran in order to clarify whether she wishes to withdraw any of her claims.  A copy of this letter should be mailed to the Veteran's representative. 

2.  Then, depending on her response, the RO should take all required action to contact the Veteran in order to obtain information referable to any outstanding records referable to treatment received by her for the claimed psychiatric, headache, gastrointestinal and eye disorders since service. 

Based on her response, the RO should attempt to procure copies of all records from any identified treatment source that are not presently on file. 

The Veteran also should be notified that she may submit medical evidence or treatment records to support her claims. 

3.  Then, RO should then take all indicated action in order to obtain any outstanding records referable the Veteran's psychiatric treatment and counseling in service. The action should specifically include securing any records dated in April 1975 and January 1976. 

4.  Then, if indicated, the RO should schedule the Veteran for VA examinations to determine the nature and likely etiology of the claimed psychiatric, headache, stomach and eye disorders. 

The claims file must be made available and reviewed by all of the examiners, and they must acknowledge such review in the examination report. Each examiner should elicit from the Veteran and record a complete medical history. 

In offering their opinions, each examiner should comment on the Veteran's service medical records, the post-service treatment records, and the Veteran's own lays statements contained in the claims file. 

Each examiner should set forth a complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. This should include a discussion of the pertinent examination findings, historical records, and medical principles. 

(a)  Based on a review of the claims file and examination of the Veteran, a VA examiner should opine as to whether any current innocently acquired psychiatric disability at least as likely as not had its clinical onset during service. 

If PTSD is diagnosed in accordance with DSM-IV, the examiner must opine whether it is at least as likely as not related to either events identified as a sexual assault/harassment or any other stressor during the Veteran's period of active service. The specific stressor or stressor involved in the diagnosis must be identified. 

(b)  Based on a review of the claims file and examination of the Veteran, a VA examiner should opine as to whether the Veteran has a current headache disability that at least as likely as not had its clinical onset during her period of service. 

(c)  Based on a review of the claims file and examination of the Veteran, a VA examiner should opine as to whether any current gastrointestinal disability at least as likely as not had its clinical onset during her period of service. 

(d)  Based on a review of the claims file and examination of the Veteran, a VA examiner should opine as to whether the Veteran currently has any current acquired eye disability that had its clinical onset during her period of service. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the RO should furnish the Veteran and her representative with a fully responsive Supplemental Statement of the Case and afford a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).    

